
	
		II
		110th CONGRESS
		1st Session
		S. 2111
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2007
			Mr. Obama (for himself,
			 Mr. Durbin, and Mr. Sanders) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to allow State educational agencies, local educational agencies, and
		  schools to increase implementation of early intervention services, particularly
		  school-wide positive behavior supports.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Positive Behavior for Effective
			 Schools Act.
		2.Findings and
			 purposes
			(a)FindingsCongress makes the following
			 findings:
				(1)Educators,
			 parents, and the general public cite a lack of discipline as a leading
			 challenge facing many public schools.
				(2)Negative and
			 reactive school management practices, such as metal detectors or surveillance
			 cameras, and zero tolerance or other get-tough approaches to school discipline,
			 are ineffective and often counterproductive.
				(3)Learning is
			 linked to student behavior. Successful schools implement high academic and
			 behavior standards, where improvements in student behavior and school climate
			 are correlated with improved academic outcomes.
				(4)Effective
			 implementation of positive behavior supports is linked to greater academic
			 achievement, significantly fewer disciplinary problems, lower suspension and
			 expulsion rates, and increased time for instruction.
				(5)Evidence-based
			 and scientifically valid practices for improving behavior and creating a school
			 climate more conducive to learning have not been widely adopted, accurately
			 implemented, or sustained.
				(6)Early intervening
			 services are an effective strategy for instructional support. Following
			 implementation of positive behavior support, out-of-school suspensions at an
			 elementary school in Illinois decreased 85 percent, from 243 to 37 or fewer in
			 2 subsequent years, with a resultant gain of 386 days of instructional time.
			 The percentage of students meeting or exceeding proficiency on State standards
			 increased measurably.
				(7)Problem behaviors
			 can be minimized with effective positive behavior support, including active
			 supervision, positive feedback, and social skills instruction, which reduce the
			 need for more intensive and more costly interventions. Upon implementing such
			 supports, an elementary school in Maryland witnessed a decrease in office
			 discipline referrals for major rule violations by 42 percent, recouping 119
			 days of instructional time for students, and 40 days of administrator time,
			 within 1 school year.
				(8)Schools that
			 implement school-wide positive behavior supports are perceived by teachers to
			 be safer teaching environments. In South Carolina, a school using a system of
			 positive behavior supports found that teacher transfer requests declined by 100
			 percent and teacher absence days decreased by 36 percent.
				(9)When approaches
			 such as positive behavior support are paired with effective interventions and
			 services for students with significant needs, all students, including those
			 with the most challenging behaviors, can succeed.
				(b)PurposesThe
			 purposes of this Act are to expand the use of positive behavior supports and
			 other early intervening services in schools in order to systematically create a
			 school climate that is highly conducive to learning, to reduce discipline
			 referrals, and to improve student academic outcomes.
			3.Definition of
			 positive behavior supportIn
			 this Act, the term positive behavior support means a systematic
			 approach to embed proven practices for early intervening services, including a
			 range of systemic and individualized strategies to reinforce desired behaviors
			 and eliminate reinforcement for problem behaviors, in order to achieve
			 important social outcomes and increase student learning, while preventing
			 problem behaviors.
		4.Schoolwide
			 positive behavior support
			(a)Flexibility To
			 use title i funds To implement school-wide positive behavior support
				(1)In
			 generalSection 1003(b) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6303(b)) is amended—
					(A)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
					(B)by inserting
			 (1) before Of the amount; and
					(C)by adding at the
			 end the following:
						
							(2)Of the amount reserved under
				subsection (a) for any fiscal year, the State educational agency may allocate
				funds to develop and implement coordinated, early intervening services
				(including school-wide positive behavior supports) for all students, including
				those who have not been identified as needing special education but who need
				additional academic and behavioral support to succeed in a general education
				environment. Funds so allocated shall be—
								(A)aligned with funds authorized under
				section 613(f) of the Individuals with Disabilities Education Act; and
								(B)used to supplement, and not supplant,
				funds made available under such Act for such activities and
				services.
								.
					(2)Technical
			 assistanceThe Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6301 et seq.) is amended—
					(A)in section
			 1116(b)(4)(B)—
						(i)by
			 redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively;
			 and
						(ii)by
			 inserting after clause (ii) the following:
							
								(iii)shall include
				assistance in implementation of school-wide positive behavior supports and
				other approaches with evidence of effectiveness for improving the learning
				environment in the
				school;
								;
						(B)in section
			 1117(a)(3), by inserting any technical assistance center on schoolwide
			 positive behavior supports funded under section 665(b) of the Individuals with
			 Disabilities Education Act, after 2002),; and
					(C)in section
			 1117(a)(5)(B)—
						(i)by
			 redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively;
			 and
						(ii)by
			 inserting after clause (ii) the following:
							
								(iii)review the
				number of discipline referrals in the school and the overall school climate and
				engagement of families, and use that information to assist the school to
				implement school-wide positive behavior supports or other early intervening
				services, or
				both;
								.
						(b)LEA flexibility
			 To improve school climateSection 1114(b)(1)(B)(iii)(I) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6314(b)(1)(B)(iii)(I)) is amended—
				(1)by redesignating
			 items (bb) and (cc) as items (cc) and (dd), respectively; and
				(2)by inserting
			 after item (aa) the following:
					
						(bb)improving the
				learning environment in the school, including the implementation of school-wide
				positive behavioral supports, in order to improve academic outcomes for
				students;
						.
				5.Teacher and
			 principal preparation to improve school climateSection 2122(c)(2) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6622(c)(2)) is amended—
			(1)by striking
			 subject matter knowledge and teaching skills and inserting
			 subject matter knowledge, teaching skills, and an understanding of
			 social or emotional, or both, learning in children and approaches that improve
			 the school climate for learning (such as positive behavior support);
			 and
			(2)by inserting
			 to improve the teachers' schools' climate for learning after
			 instructional leadership skills to help teachers.
			6.Safe and drug
			 free schools and communitiesSection 4002 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7102) is amended—
			(1)by redesignating paragraphs (1) through (4)
			 as paragraphs (2) through (5), respectively; and
			(2)by striking all that precedes paragraph (2)
			 and inserting the following: “The purpose of this part is to support programs
			 that improve the whole school climate in order to foster learning, including
			 programs that prevent discipline problems, that prevent violence in and around
			 schools, that prevent the illegal use of alcohol, tobacco, and drugs, that
			 involve parents and communities in the school programs and activities, and that
			 are coordinated with related Federal, State, school, and community efforts and
			 resources to foster a safe and drug-free learning environment that supports
			 student academic achievement, through the provision of Federal assistance
			 to—
				
					(1)States for grants
				to local educational agencies and consortia of such agencies to establish,
				operate, and improve local programs relating to improving the school-wide
				climate (including implementation of positive behavior supports and other
				programs);
					.
			7.Early
			 intervening services under school counselors programSection 5421(b)(2) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7245(b)(2)) is amended—
			(1)by redesignating subparagraphs (C) through
			 (H) as subparagraphs (D) through (I), respectively; and
			(2)by inserting after subparagraph (B) the
			 following:
				
					(C)describe how the
				local educational agency will address the need for early intervening services
				that improve the school climate for learning, such as through schoolwide
				positive behavior
				supports;
					.
			8.Office of
			 specialized instructional support servicesThe Department of Education Organization Act
			 (20 U.S.C. 3401 et seq.) is amended by adding at the end of title II the
			 following:
			
				221.Office of
				specialized instructional support services
					(a)In
				generalThere shall be, within the Office of the Deputy Secretary
				in the Department of Education, an Office of Specialized Instructional Support
				Services (referred to in this section as the Office).
					(b)PurposeThe
				purpose of the Office shall be to administer, coordinate, implement, and ensure
				adequate evaluation of the effectiveness of programs and activities concerned
				with providing specialized instructional support services in schools, delivered
				by trained, qualified specialized instructional support personnel.
					(c)DirectorThe Office established under subsection (a)
				shall be headed by a Director who shall be selected by the Secretary and report
				directly to the Deputy Secretary of Education.
					(d)ActivitiesIn
				carrying out subsection (b), the Director shall support activities to—
						(1)improve
				specialized instructional support services in schools in order to improve
				academic achievement and educational results for students;
						(2)identify
				scientifically valid practices in specialized instructional support services
				that support learning and improve academic achievement and educational results
				for students;
						(3)provide
				continuous training and professional development opportunities for specialized
				instructional support personnel and other school personnel in the use of
				effective techniques to address academic, behavioral, and functional
				needs;
						(4)provide technical
				assistance to local educational agencies and State educational agencies in the
				provision of effective, scientifically valid, specialized instructional support
				services;
						(5)coordinate
				specialized instructional support services programs and services in schools
				between the Department of Education and other Federal agencies, as appropriate;
				and
						(6)ensure evaluation
				of the effectiveness of the activities described in this subsection, as
				directed by the Secretary and Deputy Secretary.
						(e)Specialized
				instructional support personnel; specialized instructional support
				servicesIn this section:
						(1)Specialized
				instructional support personnelThe term specialized
				instructional support personnel means school counselors, school social
				workers, school psychologists, and other qualified professional personnel
				involved in providing assessment, diagnosis, counseling, educational,
				therapeutic, and other necessary corrective or supportive services (including
				related services, as such term is defined in section 602 of the Individuals
				with Disabilities Education Act) as part of a comprehensive program to meet
				student needs.
						(2)Specialized
				instructional support servicesThe term specialized
				instructional support services means the services provided by
				specialized instructional support personnel, including any other corrective or
				supportive services to meet student
				needs.
						.
		9.Definition in
			 elementary and secondary education act of 1965Section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801) is amended—
			(1)by redesignating
			 paragraphs (33) through (43) as paragraphs (34) through (44); and
			(2)by inserting
			 after paragraph (32) the following:
				
					(33)Positive
				behavior supportThe term positive behavior support
				means a systematic approach to embed proven practices for early intervening
				services, including a range of systemic and individualized strategies to
				reinforce desired behaviors and eliminate reinforcement for problem behaviors,
				in order to achieve important social outcomes and increase student learning,
				while preventing problem
				behaviors.
					.
			
